Citation Nr: 0108595	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  98-02 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for residuals of a left 
knee injury. 

3. Entitlement to clothing allowance.  

4. Entitlement to service connection for residuals of left 
ankle sprains.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
November 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in November 
1996 and March 1999 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

The Board observes that service connection for sarcoidosis 
and a heart condition was previously denied by rating 
decision in April 1999.  The veteran did not file a notice of 
disagreement to that adverse decision.  Thus, these claims 
can only be reopened by submitting new and material evidence.  
See 38 C.F.R. § 3.156 (2000).  

By rating decision dated in August 2000, the RO denied 
service connection for (1) a bilateral foot condition; (2) 
sarcoidosis, chronic fatigue, depression, mood swings, 
insomnia, memory loss, muscle weakness, reoccurring 
infections, a heart condition, a bilateral hand condition, 
dermatitis, loss of vision, and arthritis due to dental work 
during service in 1976; (3) sarcoidosis, a heart condition, a 
psychiatric condition, a condition of the nerves, arthritis, 
headaches, incontinence, and a bilateral eye condition; (4) 
gum disease, and (5) a skin condition on the basis that these 
claims were not well-grounded.  The RO notified the veteran 
of the adverse rating decision in September 2000.  The 
veteran has not filed a notice of disagreement as of this 
date.  See In re Fee Agreement of Cox, 10 Vet. App. 361, 374 
(1997) (Absent a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board has no authority to 
proceed to a decision).  

However, there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim and redefined the 
obligations of the VA with respect to the duty to assist.  In 
light of the fact that the multiple claims for service 
connection were denied as not well-grounded during the period 
between July 14, 1999 and November 9, 2000, the veteran and 
his representative are hereby advised that said claims may be 
readjudicated, upon the veteran's request, in accordance with 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subparts (a)-(b), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Hence, 
these matters are referred to the RO for appropriate action.  

During the pendency of this appeal, in September 1998, the 
veteran revoked the appointment of the Texas Veterans 
Commission in favor of the Disabled American Veterans.  See 
VA Form 21-22; see also 38 C.F.R. §§ 20.601, 20.602 (2000).  

Entitlement to service connection for residuals of left ankle 
sprains is addressed in the Remand section of this decision. 


FINDINGS OF FACT

1. The evidence does not demonstrate a hearing loss 
disability pursuant to VA regulations. 

2. A chronic left knee disability was not shown in service 
and was first shown more than 17 years after service.  

3. There is no competent medical evidence of a relationship 
between the veteran's current left knee disability and any 
incident of service.

4. The knee brace was not prescribed for the treatment of a 
service-connected disability.  


CONCLUSIONS OF LAW

1. The veteran does not have a hearing loss disability which 
was incurred or aggravated in service.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.306, 3.385 (2000).  

2. Residuals of a left knee injury were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.303. 

3. Entitlement to a clothing allowance is precluded by law.  
38 U.S.C.A. § 1162 (West 1991 & Supp. 2000); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As discussed above, Veterans Claim Assistance Act has 
eliminated the concept of a well-grounded claim and redefined 
the obligations of the VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Veterans Benefits and 
Health Care Improvement Act of 2000, Pub. L. No. 106-419, § 
104 (2000).  

After a review of the record to include service medical 
records, treatment records from the North Texas Health Care 
System (Dallas VAMC, Bonham VAMC, and outpatient clinics) and 
Central Texas Health Care System (Waco VAMC, Temple VAMC and 
outpatient clinics), the Board has determined that no further 
assistance to the veteran is required as regards the claims 
for service connection for hearing loss, a left knee injury, 
and entitlement to a clothing allowance because, as will be 
explained below, there is no reasonable possibility that such 
assistance would aid in substantiating these claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 38 
U.S.C.A. § 5103A).  Accordingly, the Board has determined 
that the veteran will not be prejudiced if these claims are 
decided on a different basis.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 
Vet. App. 169, 171 (1998).  The evidentiary considerations 
may be satisfied by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b) 
(2000); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2000).  

A. Hearing Loss

The veteran provided testimony to the effect that he incurred 
hearing loss in service.  He asserts that he just noted a 
gradual hearing loss from 1975 to 1977.  His military 
occupational specialty during service was stock controller 
and accounting specialist.  During service, he was exposed to 
high pitched diesel engine noise in the motor pool.  He used 
hearing protection, but not all the time.  He denied exposure 
to loud noise after service.  After service, he worked 
construction, department maintenance, and heating and air 
conditioning.  He is currently employed as an HVAC mechanic.  

Hearing status will be considered a disability when the 
thresholds for any of the frequencies at 500, 1,000, 2,000, 
3,000 and 4,000 Hertz is 40 decibels or greater; the 
thresholds at three of these frequencies are 26 or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (2000).  If 
there is a current hearing loss disability for VA purposes, 
(i.e., satisfying the criteria of 38 C.F.R. § 3.385), then 
evidence must be submitted that establishes a causal 
connection between service and the current disability.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (noting that 
the threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss).  Hence, even though a veteran may not have had hearing 
loss at the time of separation from service, he or she may 
still establish service connection by meeting the above the 
requirements.  See 38 C.F.R. § 3.385.  Therefore, the first 
inquiry is whether the veteran has a present hearing loss 
disability within the meaning of 38 C.F.R. § 3.385.  See 38 
C.F.R. § 3.303 (2000).  

The evidence in this case clearly and unmistakably 
demonstrates that the veteran's hearing on enlistment was 
defective but not considered disabling.  See 38 U.S.C.A. § 
1132 (West 1991); 38 C.F.R. § 3.304 (2000); Crowe v. Brown, 7 
Vet. App. 238, 247-248 (1994).  Generally, in such a case as 
this, the veteran is not entitled to the presumption of 
soundness, and it must be shown that there was an increase in 
hearing loss during such service that is not due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2000).  

In this case, however, while the initial audiogram for 
separation reported significantly elevated thresholds, the 
repeat audiogram performed the next day did not demonstrate a 
hearing loss "disability" within VA standards.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993); 38 C.F.R. § 3.385.  All 
hearing thresholds at that time were 10 decibels or below.  
The Board observes that the veteran's hearing acuity actually 
improved during service based on the final audiogram.

October 1996 and October 1998 VA audiology examinations 
demonstrated no hearing thresholds above 25 decibels in any 
of the tested frequencies and the speech recognition scores 
were 96 percent or above.  Again, the evidence does not 
reflect a hearing loss "disability" within applicable VA 
standards.  See Hensley v. Brown, 5 Vet. App. at 159 (Section 
3.385 "operates to establish when a measured hearing loss is 
not a 'disability . . .'") (emphasis in original).  Thus, 
the medical evidence of record is clearly insufficient to 
establish the existence of a current hearing loss disability 
within applicable VA standards that can be attributed to his 
military service, either by incurrence or aggravation.  See 
Degmetich v. Brown, 104 F.3d 1328, 1330-31 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Absent 
"proof of a present disability[,] there can be no valid 
claim").  As the preponderance of the evidence is against 
the claim for service connection for hearing loss, the Board 
determines that the benefit of the doubt provision is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

B.	Left Knee Injury

The veteran provided testimony that he injured his left knee 
playing football during service.  He alleges treatment with 
medications and wrapping.  He claims that a VA physician lost 
the service medical records.  He underwent arthroscopic 
surgery at the Temple VA Medical Center in 1996.  His 
complaints include pain, swelling, and popping of the left 
knee.  He has problems with squatting and climbing ladders.  
He also asserts that the knee condition was diagnosed as 
traumatic arthritis.  He testified that the VA prescribed a 
left knee brace, which he uses off and on, and every night.  
He currently medicates with ibuprofen.  

The Board does not dispute the veteran's assertions that he 
has sustained a left knee injury.  However, in determining 
whether service connection is warranted for a left knee 
injury, the Board has reviewed the service medical records 
which reveal no injury to the left knee was complained of or 
treated at any time during service.  The Board does 
acknowledge a July 1976 evaluation for an injury on the left 
leg.  However, the evaluation was limited to the left ankle.  
The diagnosis was "?" sprained ankle.  A subsequent entry, 
three days later, details left ankle complaints with no 
complaints about the left knee.  Also of record (and it 
appears to be the record the veteran at his most recent 
hearing claimed a VA physician lost) is an undated Adult 
Clinic Questionnaire which included a section for past 
medical history of any hospitalization for non-surgical 
illness and in which a past history of knee injury was 
written.  However, there was no indication of when a knee 
injury was sustained, which knee was involved or that that 
there were any residuals of such injury.  As noted initially 
in this discussion, the Board does not dispute the veteran's 
assertion that he injured his knee in service.  However, 
after a full review of the service medical records, the Board 
stresses that there is no indication that the veteran's 
service medical records are incomplete, and while the veteran 
asserts injury to the "left" knee, the service medical 
records referable to the "left" lower extremity only refer 
to "left" ankle injuries, which occurred during sporting 
events and sliding off steps.  Service medical records do not 
show any complaints, treatment or findings of any residuals 
of left knee injury or any left knee disability.

Post service records from 1986 to 1992 show no reference to a 
left knee injury or complaints thereof.  The veteran first 
sought medical treatment for an "old" left knee injury in 
April 1995, more than 17 years after service, at the Bonham 
VAMC.  Thereafter, he continued to have complaints of left 
knee problems and provided various histories of injury.  The 
veteran reported in May 1995 that he fell and hurt his knee 
while drunk one month earlier.  The x-ray of the left knee 
revealed mild anterior patella bony spur, otherwise normal.  
In June 1995, the veteran was referred for fitting of a left 
knee brace.  In August and October 1995, the veteran reported 
an old football injury, but did not report when the football 
injury occurred.  A January 1996 entry reflects a history 
given by him of a high school injury to the left knee in 1975 
and beginning to have intermittent left knee pain in the late 
1980's.  In May 1996, the veteran underwent arthroscopic 
surgery on the left knee with a final diagnosis of 
chondromalacia patella.  The Board observes that these 
records do not establish a continuity of left knee symptoms 
between service and 1995 or otherwise show a causal nexus 
between the veteran's current symptoms and his military 
service.  

Similarly, while the October 1996 VA joints examination 
reflects lateral instability of the left knee, the examiner 
did not relate the clinical finding to the veteran's military 
service.  As a matter of fact, the veteran reported on 
examination that he did not recall how the injury occurred.  
Dr. J.S.F. stated in May 1998 that the left knee had marked 
limitation because of bone spurs and a build up of fluid, but 
he did not suggest any relationship between the left knee 
disability and the veteran's service.  

Since it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence, the Board 
determines that the veteran's testimony as to the incurrence 
of a left knee disability in service is not credible.  See 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  While he is 
competent to state that he injured his knee in service, there 
simply is no competent evidence to support the veteran's 
contention that his current knee disability is related to 
injury in service.  The veteran, a lay person, is competent 
to offer testimony as to his symptoms, but he is not 
qualified to offer a medical opinion as to causation or 
etiology.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The lack 
of any indications of complaints or findings of any knee 
problems or pathology in service or for 17 years thereafter 
shows that any injury he sustained in service was acute and 
transitory.  There is no competent evidence of continuing 
symptomatology between service and 1995; this is so even 
though the record includes medical records from 1986 to 1992.  
The post service clinical evidence essentially reiterated the 
history of an in-service left knee injury as reported by the 
veteran without verifiable evidence of any service residual 
of such injury.  Therefore, that evidence, which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence."  See LeShore v. 
Brown, 8 Vet. App. 406, 408 (1995).  

Without evidence that the current left knee disability was 
incurred in or aggravated by military service, service 
connection for a left knee injury is not warranted.  See Pond 
v. West, 12 Vet. App. 341, 346 (1999).  As the preponderance 
of the evidence is against the claim, the appeal is denied.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107) Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Clothing Allowance

In this case, the veteran seeks a clothing allowance for a 
left knee brace.  He asserts that the brace produces wear to 
clothing around his knee.  As previously determined by the RO 
and affirmed by the Board, service connection for a left knee 
injury is not warranted.  

In order to establish entitlement to an annual clothing 
allowance, the Chief Medical Director or Designee of a VA 
Medical Facility must certify that the veteran wears or uses 
a prosthetic or orthopedic appliance (including a wheelchair) 
because of a service-connected disability that tends to wear 
out or tear his clothing; or uses medication prescribed by a 
physician for a service-connected skin disorder that causes 
irreparable damage to outer garments.  See 38 U.S.C.A. § 1162 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.810 (2000).

The controlling regulations are clear that eligibility for an 
annual clothing allowance requires that the prosthetic or 
orthopedic appliance is worn because of a service-connected 
disability that tends to wear out or tear clothing.  Here, 
the left knee disability which is the basis of this claim is 
not service connected.  Where, as here, the law and not the 
evidence is dispositive, the appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Thus, the payment of a clothing 
allowance is precluded by law because the veteran does not 
meet basic eligibility requirements for such benefit.  See 38 
U.S.C.A. § 1162; 38 C.F.R. § 3.810.


ORDER

Service connection for hearing loss is denied.  

Service connection for residuals of a left knee injury is 
denied.  

Entitlement to a clothing allowance is denied.  


REMAND

Consistent with the Veterans Claims Assistance Act of 2000, a 
remand is required for compliance with the duty to assist 
provisions as regards the claim of service connection for 
residuals of a left ankle injury.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  Specifically, the 
Veterans Claims Assistance Act requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision in this case because the veteran has presented (1) 
competent evidence of a current disability and (2) that 
evidence indicates that the disability or symptoms may be 
associated with incidents of the claimant's active duty.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000); see also 38 C.F.R. § 19.9 
(2000).  

A review of the service medical records shows multiple 
entries dated in July and August 1976 reflecting the 
evaluation of the left ankle that was injured while playing 
basketball.  The left ankle was swollen and objectively 
painful.  The left ankle was re-injured playing basketball in 
January 1977.  Multiple evaluations in August and September 
1977 reflect a re-injury of the left ankle sliding off a 
step.  On examination, there was ankle swelling.  The report 
of medical history completed for separation and dated in 
October 1977 reflects left ankle trouble.  

Postservice medical records beginning in 1995 reflect 
complaints of left ankle pain and swelling.  The May 1998 
private medical statement from Dr. J.S.F. reflects that the 
veteran had traumatic arthritis of his left ankle.  The 
report of VA examination in October 1998 reflects that, at 
that time, the left ankle complaints could not be related to 
a sprain.  

In light of the protracted treatment of the left ankle in 
service with re-injury and the current left ankle complaints 
reported in the VA and private records, the Board determines 
that a medical opinion as to etiology is required to 
establish the nature and onset of any left ankle disability 
present.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the following 
actions:

1. The veteran should be afforded a VA 
joints examination to determine the 
nature and severity of any left ankle 
disability.  The examiner is requested 
to furnish an opinion concerning 
whether it is at least as likely as 
not that any current left ankle 
disability is etiologically related to 
the left ankle sprains in service.  
The claims folder must be made 
available to the examiner for review 
concurrent with the examination.  Any 
and all opinions expressed must be 
based on the evidence in the claims 
file.  If for any reason the examiner 
is unable to provide a complete 
opinion, he should provide an 
explanation.  

2. The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 are 
completed.  Thereafter, the RO should 
readjudicate the claim of service 
connection for residuals of left ankle 
sprains.  If the determination remains 
adverse to the veteran, the RO should 
then furnish the veteran and his 
representative a supplemental 
statement of the case containing 
notice of all relevant actions taken 
on the claim for benefits, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 



